DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips, Timothy Duane, "An experimental investigation of a miniature hybrid swirl/jet injector" (2007). ETD Collection for University of Texas, El Paso. AAI1445693. https://scholarworks.utep.edu/dissertations/AAI1445693) in view of Buchanan et. al (US 3,476,494).
With respect to claim 1 Phllips discloses a burner device for supplying a mixture of a fuel gas and a
combustion-supporting gas into a combustion region, the burner device comprising:

a fuel gas injection nozzle  [see annotated Fig. 2.1, below] configured to inject the fuel gas into the mixing path toward the combustion region; and
a combustion-supporting gas supply swirler [see annotated Fig. 2.1, below] configured to inject the combustion-supporting gas from a radially outer side into the mixing path such that at least a part of the combustion-supporting gas collides directly with the fuel gas injected from the fuel gas injection nozzle, in a direction of a tangent line that is tangent to a fuel injection hole of the fuel gas injection nozzle in a cross-sectional view orthogonal to an axis of the burner device [see “tangential fuel passages”].
Note that Phillips discloses that “[b]ipropellant swirl injectors may produce swirl in one or both of the propellants present…” [pp. 6 of Phillips] therefore although Fig. 2.7 of Phillips shows the oxidizer injected axially and the fuel injected tangentially Phillips teaches the reverse configuration with fuel injected axially and oxidizer injected tangentially.
Phillips does not disclose that wherein a width of a flow path of the combustion-supporting gas supply swirler is gradually reduced from an inlet of the combustion-supporting gas supply swirler toward an outlet thereof, wherein the inlet faces away from the mixing path, and wherein the outlet faces towards the mixing path.
Buchannan discloses a vortex burner including a tangential swirler [see Fig. 5] wherein a width of a flow path of the combustion-supporting gas supply swirler is gradually reduced from an inlet of the combustion-supporting gas supply swirler toward an outlet thereof, wherein the inlet faces away from the mixing path, and wherein the outlet faces towards the mixing path [see Figs. 4-5]. Buchannan discloses that the convergent air inlet nozzles decrease the pressure drop through the inlet nozzles thereby resulting in a burner that has extremely low energy requirements for input air [column3 lines 34-41].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Phillips so that the a width of a flow path of the combustion-supporting gas supply swirler is gradually reduced from an inlet of the combustion-supporting gas supply swirler toward an outlet thereof, wherein the inlet faces away from the mixing path, and wherein the outlet faces towards the mixing path as taught by Buchannan because the convergent air inlet nozzles decrease the pressure drop through the inlet nozzles thereby resulting in a burner that has extremely low energy requirements for input air [column3 lines 34-41 of Buchannan].



    PNG
    media_image1.png
    627
    984
    media_image1.png
    Greyscale


With respect to claim 3 Phillips discloses a diameter of a mixture injection outlet formed in the downstream end portion of the mixing path is less than a diameter of the outlet of the combustion-supporting gas supply swirler. Note that the outlet of the combustion-supporting gas supply swirler has a diameter of .016 inches whereas the outlet formed at the end portion of the mixing path is formed by an orifice plate [see Figs. 3.4-3.8] with an orifice diameter of 0.130mm-0.356mm [see table 3.1] which converts to .005in-.014in.
With respect to claim 5 Phillips discloses four outlets along the radially outer side into the mixing path, wherein the outlets are opposite to each other across the radially outer side [see annotated Fig. above].
	With respect to claim 6 Phillips does not disclose that the swirler further comprises a flow path extended from the inlet to the outlet and comprising a plurality of wall surfaces.
	Buchannan discloses that the swirler further comprises a flow path extended from the inlet to the outlet and comprising a plurality of wall surfaces [each inlet nozzle 40 in Fig. 5 has four walls].

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762